After Remand from the Alabama Supreme Court

PITTMAN, Judge.
This court, on July 3, 2003, affirmed the trial court’s judgment, without an opinion. Canada v. Goode (No. 2020038, July 3, 2003), — So.2d - (Ala.Civ.App.2003) (table). This court’s judgment has been reversed and the cause remanded by the Supreme Court of Alabama. Ex parte Canada, 890 So.2d 968 (Ala.2004). In compliance with the Supreme Court’s opinion, the judgment of the trial court is reversed, and the cause is remanded for *975further proceedings consistent with the Supreme Court’s opinion.
REVERSED AND REMANDED.
YATES, P.J., and CRAWLEY, THOMPSON, and MURDOCK, JJ., concur.